Citation Nr: 1724101	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  06-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 14, 2010.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2015, the Board remanded these matters for further evidentiary development.  Having thoroughly reviewed the record, there has been substantial compliance with the Board's remand directives and appellate review may proceed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average 2 to 6 times per month, but have not more nearly approximated very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the period prior to July 14, 2010, the Veteran's service-connected disabilities do not satisfy the threshold criteria for a TDIU and do not warrant extraschedular referral.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2016).

2.  For the period prior to July 14, 2010, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Veterans Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Veterans Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.


In correspondence received November 7, 2016, the Veteran stated for the first time that he has been in receipt of disability retirement benefits from the United States Social Security Administration (SSA) since 2005.  However, pursuant to SSA's document retention policy, SSA disability claims files are destroyed 7 years after the adjudication of the most recently awarded claim if the claimant has attained full retirement age.  The Veteran began receiving SSA disability retirement benefits in November 2005, is currently 73 years old, and has attained full retirement age.  Accordingly, his SSA disability claims file is no longer available, and attempts to request these records would be futile.  See Social Security Administration Notice of System of Records Required by the Privacy Act of 1974, 78 Fed. Reg. 71210 (December 22, 2003). 


I. Increased Rating for Migraine Headaches

The Veteran's migraine headaches are currently assessed at 30 percent under Diagnostic Code 8100.  To achieve a 50 percent rating-the highest schedular rating available under this diagnostic code- the evidence must show that the Veteran experiences very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to Webster's New College Dictionary, 909 (3rd Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in Dorland's Illustrated Medical Dictionary, 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Likewise, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Veterans Court, however, has issued a precedential decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Veterans Court interpreted the phrase as follows: "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)]... rather than just a 50% rating."  Id.  The Veterans Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU benefits.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Veterans Court in Pierce acknowledged the VA Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The Veterans Court has not issued another precedential decision on this interpretation; however, several nonprecedential memorandum reviews have provided further analysis and explanation.  For instance, in Raulerson v. Peake, 2008 U.S. App. Vet. Claims LEXIS 318 (March 17, 2008), a single judge affirmed a Board decision which had found the claimant's headaches themselves had not caused severe economic inadaptability and that they were not productive of severe economic inadaptability.  Similarly, in Davis v. Shinseki, 2011 U.S. App. Vet. Claims LEXIS 1050 (May 13, 2011), a single judge found that the Board had been able to provide examples and discussion to show that the Veteran in that case had not shown "any economic inadaptability, much less severe economic inadaptability, however it might have defined that phrase."  

We interpret these memorandum decisions as a small shift away from the highly hypothetical analysis employed in Pierce.  In both Raulerson and Davis, the single judges focused on the facts of the individual cases to determine whether in those particular situations, the headaches at issue were capable of producing severe economic inadaptability.  See also Mendenhall v. McDonald, 2014 U.S. App. Vet. Claims LEXIS 1622 (September 26, 2014).  

In a more recent single judge memorandum, the Veterans Court continued this small shift, again focusing on the particular facts of the claimant's own situation, and affirmed the Board's decision on the basis that the claimant had not shown evidence that his headaches actually affected his employability: "he points to nothing in the record[...]such as an adjustment in his work schedule or an inability to complete his workload."  Burton v. McDonald, 2015 U.S. App. Vet. Claims LEXIS 813 (June 23, 2015).  The single judge in Burton distinguished the facts from Pierce by noting that the claimant in Pierce contended he was unemployed as a result of his headaches and the Board failed to address why this unemployment did not constitute severe economic inadaptability.  However, in Burton, the claimant did not contend that he has been unemployed, or otherwise point to evidence indicating that his migraine headaches affected his employment or employability.  

In attempting to determine whether the Veteran's headaches are capable of producing severe economic inadaptability, the Board is cognizant of this mild trend in the Veterans Court to require a showing on the part of the Veteran that headaches actually affect his economic adaptability in some way.  

In the case at bar, the frequency, severity, and duration of the Veteran's migraine symptoms are not severe enough to warrant a disability rating in excess of 30 percent under Diagnostic Code 8100.  Moreover, while the Veteran has been unemployed since 2002 due primarily to his bilateral eye condition, he has not alleged or shown that his headaches result in prolonged attacks productive of severe economic inadaptability.  See VA Examination May 2012 ("the reason he stopped working is because of his eyes with retinitis pigmentosa...").  To support this conclusion, the Board relies on the following evidence, which it has deemed the most probative to this determination. 

a. The Veteran has undergone three VA examinations with respect to his headaches during the period on appeal; none of which support a disability rating in excess of the currently assessed 30 percent. 

A VA neurological examination was conducted in July 2005 to assess the Veteran's migraine headaches.  The VA examiner found the Veteran's headaches to be a minor contributing factor in limiting his capability of obtaining and retaining employment.  The VA examiner opined that even if the Veteran's headaches were described as excruciating and prostrating in nature, they were temporal and self-limiting, remained responsive to regular analgesics, and adapted well to the Veteran's known and utilized prophylactic practices.

In October 2009 a VA examiner conducted a second neurological examination.  In a September 2013 supplemental opinion, the VA examiner reviewed previous findings and determined there was no evidence that the Veteran experienced very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  In fact, the VA examiner characterized the Veteran's headaches as "intermittent in nature" and likely caused by hypertensive medication.  Regarding the headaches effect on the Veteran's economic inadaptability, the VA examiner observed that the Veteran had been diagnosed with the same headaches since the 1980s and successfully worked for many years with the condition without a "tremendous impact" on his employment.

The Veteran was afforded a final VA examination in October 2015 to assess his headaches.  He described his symptoms as a constant headache 2-4 times a month, lasting 1 to 3 days.  The VA examiner conducted an in-person examination and concluded that the Veteran experienced a prostrating attack once a month and did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Thus, the Veteran was not experiencing "completely prostrating" headaches on a "very frequent" basis as required to warrant a 50 percent disability rating. 

Taken in the aggregate, these VA examination results show that the Veteran has failed to satisfy the schedular criteria for a rating higher than the currently assessed 30 percent disability.   The examination findings fail to document the occurrence of very frequent completely prostrating headaches resulting in prolonged attacks productive of severe economic inadaptability, which are required for a 50 percent rating under Diagnostic Code 8100.  The Board affords the findings of the VA examinations and the opinions of the VA examiners significant evidentiary value.


b. The Veteran's VA treatment notes do not substantiate the Veteran's claim for a higher disability rating. 

The Board has reviewed the Veteran's VA treatment notes which cover the entirety of the appeal period.  In general, these medical records document only mild complaints of migraine headaches, described as occurring only a handful of times per month.  In July 2006 and July 2007, the Veteran reported to his VA clinician that he experienced 2 to 4 headaches per month, more frequent during summer.  In July 2009, the Veteran described intermittent dizziness with migraine headaches at times recurring daily for 5 days or less than once a month.  In May 2012, the Veteran reported he experienced headaches 3 times a month, each lasting 24 hours.  In October 2013, the Veteran described his headaches as occurring 5 to 6 times per month triggered by heat and certain foods.  In October 2014, the Veteran reported to his VA clinician that he experienced recurrent migraines with dizziness 3 times per month, triggered by insomnia and certain foods.  In written correspondence received in September 2015, the Veteran indicated he continued to experience migraine headaches 3 to 4 times per month, each lasting 24 hours. 

While the above cited evidence proves the Veteran has experienced recurrent migraine headaches during the appeal period, the severity and frequency of these headaches do not rise to the level necessary to warrant a 50 percent rating.  The evidence indicates the Veteran experiences headaches anywhere between 2 and 6 times per month, lasting at most 24 hours.  This frequency and severity more closely approximates the 30 percent criteria (prostrating headaches once per month) than the 50 percent criteria ("very frequent", "completely prostrating", and prolonged).  While 2 to 6 headaches per month is significant and nearly twice the frequency specified in the 30 percent criteria, the Board finds that it does not meet the criteria of "very frequently."  

The Board also finds that the Veteran's headaches, while prostrating, do not appear from the record to be "completely prostrating."  There is no indication in the VA treatment records or the Veteran's written statements that his headaches result in complete physical or emotional exhaustion.  On the contrary, the Veteran's symptoms are relieved by over the counter analgesic medication and his own self-utilized treatment protocol consisting of sniffing water up his nostrils, manual high pressure massage, swallowing Wasabi, sniffing black peppercorns, taking a cold shower and applying Chinese white flower to his head, and shaking his head lightly followed by resting.  See March 2013 correspondence.  This treatment has been shown to alleviate and subside his migraine pain.  

Based on the above medical information, the frequency and severity of the Veteran's migraine headaches fall between the 30 percent and 50 percent criteria, but do not more closely approximate the 50 percent criteria.  See Pierce,  18 Vet. App at 445; 38 C.F.R. §§ 4.3, 4.7, 4.21.

c. The Veteran's headaches do not produce and are not capable of producing severe economic inadaptability.

The Veteran has not explicitly claimed that his migraine headaches produced or were capable of producing severe economic inadaptability during the period on appeal and he points to nothing in the record to support any such conclusion.  While the Veteran has been unemployed since 2002, the record is clear this unemployment is primarily the result of his bilateral eye condition and panic attacks.  See e.g.,  May 2011 VA examination; June 2012 VA examination.  The record is devoid of any competent evidence suggesting that the Veteran's headaches produce or are capable of producing severe economic inadaptability.  As discussed above, the Veteran's migraine headaches are a medically managed condition that are self-limiting in character.  While they may result in periodic exacerbation, there is no objective medical evidence of record which demonstrates that these headaches functionally inhibit the Veteran resulting in severe economic inadaptability. 

In light of the above evidence, the Veteran is not entitled to a rating in excess of 30 percent for migraine headaches.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Entitlement to a TDIU

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU. If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The RO granted TDIU effective July 14, 2010.  Prior to July 14, 2010, the Veteran was in receipt of a 30 percent rating for migraines, 30 percent rating for hypertensive arteriosclerotic heart disease, and 10 percent rating for hypertension.  Accordingly, his combined disability rating was 60 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a schedular TDIU.

The relevant regulation provides that, if the required percentage requirements for TDIU are not met on a scheduler basis, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, then the Director, Compensation and Pension Service should consider whether TDIU may be awarded on an extraschedular basis. 38 C.F.R. § 4.16(b). The Board may not award a TDIU on an extraschedular basis in the first instance. 

For extraschedular TDIU claims, a claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director, Compensation Service, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The pertinent inquiry with respect to the period prior to July 14, 2010, is whether there is "plausible" evidence of unemployability warranting consideration under 38 C.F.R. §4.16(b) by referral to the Director, Compensation Service.

The Board has considered whether referral for consideration of extraschedular TDIU is required during this period.  However, the evidence does not establish the Veteran was otherwise unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  The record is unequivocally clear that the Veteran ended his employment in 2002 due to his bilateral eye condition and panic disorders; neither of which were service-connected prior to July 14, 2010.  Service connection for a panic disorder was granted effective July 14, 2010, and service connection for the eye condition was granted effective March 20, 2014.  The Veteran did not disagree with either effective date.  Although these conditions later became service-connected, the Board cannot consider their effect on his employment prior to the date service connection was granted.

The Veteran states he should be awarded TDIU because he was awarded disability benefits from SSA beginning in 2005.  Again, such records would no longer be available as the Veteran is now over retirement age.  Regardless, he has not stated the SSA benefits were awarded based on any condition that was service-connected prior to July 2010.  In fact, the evidence suggests the opposite, since all his statements indicated he stopped working because of panic attacks and his eye condition, and, again, since neither one of those conditions was service-connected prior to July 2010, they cannot be considered.  

The Veteran's VA treatment records prior to July 14, 2010 do not contain any information suggesting the Veteran was precluded from securing and following gainful employment due to his migraines, hypertensive arteriosclerotic heart disease, and/or hypertension.  Referral for consideration of extraschedular TDIU is not warranted as the record does not contain plausible evidence of unemployability due solely to the Veteran's service-connected disabilities prior to July 14, 2010.


[Continued on Next Page]
ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.

Prior to July 14, 2010, entitlement to a TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


